Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s response, filed 5/11/21, to the Restriction requirement mailed on 3/11/2021, is acknowledged.  Applicant canceled claims 1-10 and amended claims 13-15.  Applicant elected, without traverse, Group III (claims 11-15), and liver cancer as the species of neoplasia.  The Restriction Requirement is thus deemed to be proper and is made Final.
After further consideration, the Election of Species requirement is hereby withdrawn.

Status of Claims
Claims 11-15 are pending and are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 5/11/2021 is acknowledged and has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Valentijn et al. (U.S. Patent Publication No. 2005/0163784, published on July 28, 2005), in view of Gersbach et al. (WO2017/015637, published on January 26, 2017).  Note: the teachings of Gersbach discussed in the instant rejection will referenced by citation to the equivalent patent document of Gersbach et al., U.S. Patent No. 10,676,735, issued on June 9, 2020.

Applicant’s claimed invention is directed to a differential method for comparing genes between different tumor cell lines.  Specifically, claim 11 is drawn to a method of comparing gene differences, comprising contacting a first and second tumor cell line, each conditionally expressing MYC, with a CRISPR-based gene silencing agent targeting a target gene, and then detecting a cellular phenotype difference (i.e., any property or characteristic of the cell) between the two cells, followed with intent of “identifying” the target gene as a MYC-dependent target gene.
Valentijn is directed to a method for treating cancer through the administration of cdc42, which was developed in part through differential gene screening methods.  By way of background, Valentijn explains that all cancer cells have chromosomal aberrations which propagate the disease, many of which are linked to errant MYC expression:
“All cancer cells have chromosomal aberrations which cause these cells to behave as cancer cells, thereby preventing differentiation. Although there is a large variety in clinically important carcinomas, it is assumed that the majority of these shares common features, which enables them to be recognized, but which also would contain targets for anti-cancer therapies. Neuroblastoma is a childhood tumor with a highly variable prognosis. Approximately 20% of neuroblastomas have N-myc amplification and these tumors follow a very aggressive course (Schwab et al. 1983, Seeger et al. 1985). Over-expression of transfected N-myc genes in neuroblastoma cell lines strongly increased proliferation rates (Bernards et al. 1986, Lutz et al. 1996). Transgenic mice over-expressing N-myc in neural crest-derived tissues showed a frequent development of neuroblastoma (Weis et al. 1997). Numerous comparable observations have implicated c-myc and L-myc in the pathogenesis of many other tumor types (Cole 1986, Marcu et al. 1992, Henrikson and Luscher 1996).”
(Valentijn, para. 0003.)

Through the use of creating libraries of small molecules and biologics, Valentijn was able to identify successful candidates that reduce cancer growth (Valentijn, paras. 0008-0017).  As in claim 11, the approach taken by Valentijn utilized conditionally expressing MYC cells:

“We started out with identification of downstream target genes of N-myc. For this we used an N-myc-transfected neuroblastoma cell line, generated by transfecting the SHEP cell-line, which has no N-myc amplification and expression, with a tetracyclin dependent N-myc expression vector (Lutz et al. 1996). Thus generated SHEP-21N cells have constitutive expression of N -myc which can be switched off by administration of tetracycline. From this cell-line and from a SHEP cell-line which was transfected with an empty vector (SHEP-2) SAGE libraries were constructed and sequenced. It appeared that one of the genes that was down-regulated as a result of N-myc expression was cdc-42.”
(Valentijn, para. 0026.)

The results from using this screening technique in Valentijn show that compounds that increase cdc-42 activity have potential anti-cancer potential (paras. 0031-0051).

Although Valentijn uses serial analysis of gene expression (SAGE) to study the effects and of overactive MYC expression and suggests using small molecules, DNA and RNA approaches to screen for approaches to change the expression profile of the cancer cells, Valentijn does not explicitly suggest using a CRISPR-based gene silencing approach.  However, one of ordinary skill in the art would have recognized that the combinatorial library screening methods using a CRISPR-based gene silencing approach as taught in Gersbach, would have the advantage of being a highly-selective approach to gene targeting.  For example, see Gersbach explanation of the application of CRISPR-based approaches:

“Disclosed herein are methods of high throughput screening for regulatory element function using CRISPR/Cas9-based epigenomic editing systems. The CRISPR/Cas9-based epigenomic editing systems directly activate or repress genomic regulatory elements in their natural chromosomal location. In particular, the CRISPR/Cas9-based epigenomic editing system includes a Cas9 fusion protein of a Cas9 protein that does not have nuclease activity and a protein having histone acetyltransferase activity, such as the catalytic histone acetyltransferase (HAT) core domain of the human E1A-associated protein p300, or repression activity, such as KRAB. Recruitment of the acetyltransferase function or repression function by dCas9 and a gRNA to the genomic target site allow direct modulation of epigenetic structure, and thus provide an effective means of epigenomic editing. The methods described herein use these tools for high-throughput identification of gene regulatory element activity. These methods allow the mapping and characterization of regulatory elements across the genome.

“The disclosed methods can be used for high-throughput identification of the regulatory elements responsible for the expression level of any gene in any organism, such as any animal. For example, the disclosed methods can be used to identify how genetic variation in the human population is responsible for inherited risk for any genetically linked disease, including most cardiovascular, neurodegenerative, and metabolic disorders, or other traits such as intelligence, size, and regenerative potential. As a result, the technology can be used to identify drug targets for a vast array of disorders and conditions. Such screening of gene regulatory elements in their natural chromosomal location is not currently possible with any other technology.”
(Gersbach, col. 11, lines 30-61.)

Accordingly, one of ordinary skill in the art would have recognized that instead of the approach in the working examples of Valentijn to identify genes related to a cancer cell propagation, there would be a greater advantage to using a CRISPR-based gene silencing approach as taught by Gersbach because of the speed and scale that CRISPR-gene library technology provides.  Thus, the invention was prima facie obvious at the time it was invented.

As required by claim 12, Valentijn shows that the tumor cell lines’ expression of MYC are controlled tetracycline (see above).
As required by claim 13, Valentijn shows cell differentiation and cell death (see Example 6).
As required by claim 14, Valentijn teaches carcinoma cell lines and sarcomas (see claim 15 in Valentijn).
As required by claim 15, Valentijn suggests treatments with inhibitors of MYC driven genes, namely inhibiting nm23-H1 and/or nm23-H2 (see Abstract).
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 11-15 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629